                              UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW JERSEY



MARY DUVA,
                                       Plaintiff,
                                                                  Civ. No. 18-943 (1KM)
                            V.

                                                                        OPINION
 NANCY A. BERRYHILL, COMMISSIONER
 OF SOCIAL SECURITY,

                                       Defendant.




KEVIN MCNULTY, U.S.D.J.:

      Mary Duva brings this action pursuant to 45 U.S.C. 405(g) and
1383(c)(3) to review a final decision of the Commissioner of Social Security
(“Commissioner”) denying her claims to Disability Insurance Benefits (“DIB”)
under Title II of the Social Security Act, 42 U.S.C.        § 401-34, and
Supplemental Security Income (“SSI”), 42 U.S.C.           § 1381. For the reasons set
forth below, the decision of the Administrative Law Judge (“AW”) is affirmed.

      I.       BACKGROUND
      Ms. Duva seeks to reverse a finding that she did not meet the Social
Security Act’s definition of disability from June 23, 2014 to October 11, 2016.
(P1. Br. 2)) Ms. Duva applied for DIB and SSI on June 23, 2014. (R. 11). She
alleges disabilities relating to migraines and visual impairment. (R. 13); (P1. Br,
2). These claims were denied initially on October 3, 2014, and upon
reconsideration on March 23, 2015. (R. 11).


      Citations to the record are abbreviated as follows:
           =   Administrative Record (DE 10)
      “P1. Br.”   =   Brief in Support of Plaintiff Mary Duva (DE 23)

                                                    1
         On March 31, 2015, Ms. Duva requested a hearing before an AW.
(R. 86). Ms. Duva appeared and testified at a hearing on October 11, 2016 in
Newark, New Jersey. (R. 8, 24). The attendees at the hearing were AW
Douglass Alvarado; a vocational expert (“yE”) witness, Rocco J. Meola; and
claimant’s attorneys, Kristin Mancuso and Michael J. Parker. (R. 8, 24; P1. Br.
2).
         On December 19, 2016, the AW issued a decision finding that Ms. Duva
was not disabled as defined by the Social Security Act. (R. 11—19).
         On November 18, 2017, the Appeals Council denied Ms. Duva’s request
for review (R. 1—5), rendering the AT3’s decision the final decision of the
Commissioner. Ms. Duva then appealed to this Court, challenging the AU’s
determination that she was not disabled from June 23, 2014 to October 11,
2016. (P1. Br. 4).

         II.     DISCUSSION

         To qualify for DIB or SSI, a claimant must meet income and resource
limitations and show that she is unable to engage in substantial gainful activity
by reason of any medically determinable physical or mental impairment that
can be expected to result in death or that has lasted (or can be expected to last)
for a continuous period of not less than twelve months. 42 U.S.C.
§     423(d)(l)(A), 1382, 1382c(a)(3)(A),(B); 20 C.F.R.   §   416.905(a); see RUg v.
Comm’r Soc. Sec., 570 F. App’x 262, 264 (3d Cir. 2014); Diaz v. Comm’r of Soc.
Sec., 577 F.3d 500, 503 (3d Cir. 2009).

               A. The Five-Step Process and This Court’s Standard of Review

         Under the authority of the Social Security Act, the Social Security
Administration has established a five-step evaluation process for determining
whether a claimant is entitled to benefits. 20 C.F.R.         §   404.1520, 416.920.
This Court’s review necessarily incorporates a determination of whether the
ALT properly followed the five-step process prescribed by regulation. The steps
may be briefly summarized as follows:

                                               2
        Step One: Determine whether the claimant has engaged in substantial
gainful activity since the onset date of the alleged disability. 20 C.F.R.
§ 404.1520(b), 416.920(b). If not, move to step two.
        Step Two: Determine if the claimant’s alleged impairment, or
combination of impairments, is “severe.” Id.        § 404.1520(c), 416.920(c). If the
claimant has a severe impairment, move to step three.

        Step Three: Determine whether the impairment meets or equals the
criteria of any impairment found in the Listing of Impairments. 20 C.F.R. Pt.
404, subpt. P, app. 1, Pt. A. (Those Part A criteria are purposely set at a high
level to identify clear cases of disability’ without further analysis.) If so, the
claimant is automatically eligible to receive benefits; if not, move to step four.
Id.   § 404.1520(d), 4 16.920(d).
        Step Four: Determine whether, despite any severe impairment, the
claimant retains the Residual Functional Capacity (“RFC”) to perform past
relevant work. Id.   § 404.1520(e)—(fl, 416.92O(e)—(fl. If not, move to step five.
        Step Five: At this point, the burden shifts to the Commissioner to
demonstrate that the claimant, considering her age, education, work
experience, and RFC, is capable of performing jobs that exist in significant
numbers in the national economy. 20 C.F.R.           § 404.1520(g), 416.920(g);   see

Poulos v. Comm’r of Soc. Sec., 474 F.3d 88, 91-92 (3d Cir. 2007). If so, benefits
will be denied; if not, they will be awarded.

        As to all legal issues, this Court conducts a plenary review. See
Schaudeck v. Comm’r of Soc. Sec., 181 F.3d 429, 431 (3d Cir. 1999). As to
factual findings, this Court adheres to the AU’s findings, as long as they are
supported by substantial evidence. Jones v. Bamhart, 364 F.3d 501, 503 (3d
Cir. 2004) (citing 42 U.S.C.   § 405(g)). Where facts are disputed, this Court will
“determine whether the administrative record contains substantial evidence
supporting the findings.” Sykes v. Apfel, 228 F.3d 259, 262 (3d Cir. 2000).
“Substantial evidence is such relevant evidence as a reasonable mind might
accept as adequate to support a conclusion.” Zimsak v. Colvin, 777 F.3d 607,

                                                3
610 (3d Cir. 2014) (internal quotation marks and citation omitted). Substantial
evidence “is more than a mere scintilla but may be somewhat less than a
preponderance of the evidence.” Id. (internal quotation marks and citation
omitted).

       [I}n evaluating whether substantial evidence supports the AU’s
       findings ... leniency should be shown in establishing the claimant’s
       disability, and... the Secretary’s responsibility to rebut it should
       be strictly construed. Due regard for the beneficent purposes of the
       legislation requires that a more tolerant standard be used in this
       administrative proceeding than is applicable in a typical suit in a
       court of record where the adversary system prevails.

Reefer v. Barnhart, 326 F.3d 376, 379 (3d Cir. 2003) (internal quotation marks
and citations omitted). When there is substantial evidence to support the AU’s
factual findings, however, this Court must abide by them. See Jones, 364 F.3d
at 503 (citing 42 U.S.C.    § 405(g)); Zimsak, 777 F.3d at 610-11 (“jW]e are
mindful that we must not substitute our own judgment for that of the fact
finder.”).

       This Court may, under 42 U.S.C.     § 405(g), affirm, modify, or reverse the
Commissioner’s decision, or it may remand the matter to the Commissioner for
a rehearing. Podedworny v. Han-is, 745 F.2d 210, 221 (3d Cir. 1984); Bordes v.
Comm’r of Soc. Sea, 235 F. App’x 853, 865-66 (3d Cir. 2007).

       Remand is proper if the record is incomplete, or if there is a lack of
substantial evidence to support a definitive finding on one or more steps of the
five-step inquiry. See Podedworny, 745 F.2d at 22 1-22. Remand is also proper
if the AU’s decision lacks adequate reasoning or support for its conclusions, or
if it contains illogical or contradictory findings. See Burnett v. Comm’r of Soc.
Sec., 220 F.3d 112, 119-20 (3d Cir. 2000). It is also proper to remand where
the AU’s findings are not the product of a complete review which “explicitly
weigh[sJ all relevant, probative and available evidence” in the record. Adorno v.
Shalala, 40 F.3d 43, 48 (3d Cir. 1994) (internal quotation marks omitted).




                                              4
           B. The AU’s Decision
      AU    Douglass Alvarado followed the five-step process in determining that
Ms. Duva was not disabled from June 23, 2014 (the alleged onset date) to
October 11, 2016 (the date of her hearing). His findings may be summarized as
follows:
       Step One: At step one, the ALT determined that Ms. Duva had not
engaged in substantial gainful activity since June 23, 2014, the application
date. (R. 13).
       Step Two: At step two, the ALT determined that Ms. Duva had the
following severe impairments: visual impairments and migraines. (R. 13). The
ALT also found treatment records indicated the following non-severe
impairments: hypertension, trigger finger, and back pain. (Id.).
       Step Three: At step three, the ALT found that Ms. Duva did not have an
impairment or combination of impairments that meets or medically equals the
severity of one of the listed impairments in 20 C.F.R. Pt. 404, subpt. P., app. 1
(R. 14).
       Step Four: At step four, “[a]fter careful consideration of the entire
record,” the ALT found that Ms. Duva had the following RFC:
       jTjhe claimant has the residual functional capacity to perform a
       full range of work at all exertional levels but with the following
       nonexertional limits: the claimant can never by exposed to
       unprotected heights, hazardous moving mechanical parts or
       operate a motor vehicle. The claimant is precluded from work
       requiring good depth perception and can avoid ordinary hazards in
       the workplace. The claimant has monocular vision and can
       perform work, which requires occasional near and far acuity.

(R. 14).
       The ALT also determined that Ms. Duva was able to perform past
relevant work as a sales attendant (Dictionary of Occupational Titles (“DOT”)#
299.677-010). (R. 17).
       Step Five: At step five, the ALT considered Ms. Duva’s age, education,
work experience, and RFC, as well as the Medical-Vocational Guidelines. (R.

                                             5
17—18). The Medical-Vocational Guidelines are tables that set forth
presumptions of whether significant numbers of jobs exist in the national
economy for a claimant. 20 C.F.R. Pt. 404, subpt. P, app. 2. These
presumptions vary based on a claimant’s age, education, work experience, and
work capability. Id. The AL) determined that Ms. Duva is able to perform jobs
existing in significant numbers in the national economy. (R. 18). Relying on the
testimony of VE Rocco J. Meola, the AL) identified several representative jobs
that Ms. Duva could perform: cafeteria attendant (DOT# 311.677-010); label
machine operator (DOT# 689.685-086); and sorter (DOT# 573.687-034).
According to the VE, there are over 158,000 of such jobs available nationally.
(R. 18).
       Therefore, the AL) ultimately determined that Ms. Duva was “not
disabled” under the Social Security Act. (R. 19).

           C. Analysis of Ms. Duva’s Appeal
       Ms. Duva challenges AL) Alvarado’s determination that she has not been
disabled since June 23, 2014. She claims that the AL) committed the following
errors: (1) failure to develop the medical record in support of Steps Three
through Five, (P1. Br. 14—16); (2) failure to properly evaluate Ms. Duva’s REC,
(Id. 16—18); (3) failure to give controlling weight to Ms. Duva’s physicians, (Id.
19—20); (4) improperly considering Ms. Duva’s subjective complaints, (id. 20—
22); (5) incorrectly concluding that Ms. Duva could return to past relevant work
(Id. 22—25); and (6) failing to meet the appropriate burden at Step Five, (Id. 25—
26). I address each of Ms. Duva’s arguments below.
           1. Development of the record

       Ms. Duva argues that the AL) failed to fully and fairly develop the
medical record in order to evaluate steps 3 through 5. (P1. Br. 14—16). First, Ms.
Duva argues that the AL) did not carefully review her visual impairments
under the proper listing. (Id.). Second, she argues that the AL) otherwise failed
to develop the record with respect to her vision. (Id.). Third, Ms. Duva argues


                                             6
that the AU failed to consider her alleged migraines and trigger finger on her
RFC. (Id.). I address each of these arguments below.
      “ALJs have a duty to develop a full and fair record in social security
cases. Accordingly, an AU must secure relevant information regarding a
claimant’s entitlement to social security benefits. This is so even though the
claimant bears the burden to prove his disability.” Sudler v. Berry hill, No. 15-
729, 2017 WL 1197676, at *10 (D. Del. Mar. 30, 20l7).2
      First, pertaining to Step Three, Ms. Duva argues that the AU should
have found that she meets the criteria for Listing 2.04, Loss of Visual
Efficiency, (P1. Br. 14), and briefly mentions that the AU did not discuss
Listing 2.02 or 2.03. (Id. 14—15). At step three, a claimant must show that her
impairment matches a listing by meeting all of the specified criteria. Sullivan v.
Zebley, 493 U.S. 521, 525 (1990); see also Bowen v. Yuckert, 482 U.S. 137,
146, n. 5 (noting it is the plaintiffs burden to prove she meets or medically
equals an impairment). “An impairment that manifests only some of those
criteria, no matter how severe, does not qualify.” Sullivan, 493 U.S. at 525.
      To meet Listing 2.04, the visual efficiency of Ms. Duva’s better eye (her
left), after best correction, would have to equal 20 percent or less, and her
visual impairment value, at best correction, would have to reach 1.00 or
greater. 20 C.F.R.   §   404 Subpt. P, App. 1,   §   2.04. At step three, the AU
explained that Ms. Duva did not meet the criteria for Listing 2.04. With a visual


2      Before addressing each argument individually, I generally note that, when Ms.
Duva appeared before the AU, she was represented by an attorney. When an
applicant for social security benefits is represented by counsel, the ALl “is entitled to
assume that [the claimant] is making Lthe] strongest case for benefits.” Batts v.
Bamhart, 2002 WL 32345745, at *8 (E.D. Pa Mar. 29 2002) citing Glenn v. Sec. of
Health and Human Serv.. 814 F.2d 387, 391 (7th Cir. 1987)); but see Trancunger v.
Comm’r of Soc. Sec., 269 F. Supp. 3d 106, 118 (S.D.N.Y. 2017) (“An AU has a duty to
develop the record regardless of whether the claimant is represented by counsel.”).
That attorney was certainly able to request a consultative exam or otherwise develop
or share records to support her assertion that the below issues warranted further
development. Neither Ms. Duva nor her counsel, however, brought forth any such
adequate evidence.



                                                 7
Ms. Duva’s visual acuity value was 20/20 in her left eye. (244, 246, 248, 250).
With no visual field loss in her left eye, Ms. Duva had no visual field
impairment. (R. 58, 69). With a visual acuity impairment of 0.0 and no visual
field impairment, Ms. Duva certainly did not meet the threshold 1.00 visual
impairment value. 20 C.F.R.    § 404 Subpt. 9, App. 1, § 2.04. Here, Ms. Duva
has not put forth adequate evidence to contradict that finding. (DE 23, 35).
Rather, she lists diagnoses with no explanation as to how they would affect her
vision. (DE 35 p. 3).
      I also consider that, although Ms. Duva notes that the AU did not
discuss Listing 2.02 or 2.03, she provides no argument as to why the AU
should have done so. (P1. Br. 14—15). She has not put forth evidence to indicate
that she would have met the criteria for either listing. See Bowen v. Yuckert,
482 U.S. 137, 146 n.5 (1987); see also 20 C.F.R.      § 404.1512(a) (stating that the
claimant must furnish medical and other evidence that the adjudicator can use
to reach conclusions about the claimant’s medical impairments).4
      Second, Ms. Duva claims that the AU failed to develop the record with
respect to her vision problems. (P1. Br 14—16). Under the regulations, the
Commissioner “may” request a claimant to attend a consultative examination.
20 C,F.R.   § 416.912. Such an examination may be requested when the
Commissioner is not presented with the information (or is presented with
inconsistent information) that is necessary to make a decision. 20 C.F.R.        §
416.9 19a(a)-(b). When there is an inconsistency between medical opinions and
record evidence, the Commissioner will look to the available evidence. 20 C.F.R.

3       The AU may have also considered that Dr. Paul Langer noted Ms. Duva’s visual
acuity as 20/25 in her left eve. (R. 277). In that case, her visual acuity would equate
to .80, only a small visual field impairment, nowhere near the criteria in Listing 2.04.


4     Listing 2.02 requires that the claimant’s remaining vision in the better eye is
20/200 or less after best correction. See 20 C.F.R. ¶ 404 Subpt. P. App. 1, § 2.02.
However, Ms. Duva’s left vision was measured at 20/20. (R. 244, 248, 250). Listing
2.03 contains several alternative requirements, including a visual efficiency of 20
percent or less, none of which Ms. Duva has presented here. See 20 C.F.R, ¶ 404
Subpt. P. App. 1, § 2.03.

                                               8
§ 416.920b(b)(1). If the inconsistency or lack of information does not allow the
Commissioner to make a decision, the Commissioner may take follow-up steps
to develop the record, including by re-contacting a medical source. Id. at
(b)(2)(i). Here, as discussed supra, the AM was presented with adequate
evidence in the record to make the decision that Ms. Duva did not meet listing
2.04—she is practically blind in her right eye but has normal vision in her left
eye. (See R. 244, 246, 248, 250). Ms. Duva has not produced evidence to
demonstrate that the AM lacked sufficient evidence to make his decision. (DE
23, 35).
      Third, Ms. Duva argues that the AM did not adequately consider Ms.
Duva’s migraines and trigger finger symptoms in the RFC, which was
computed at Step Four. (P1. Br. 15—16), The record demonstrates that Ms.
Duva’s migraines were treated with medication, (R. 15, 300), and occurred
infrequently (R. 15, 299). Further, Ms. Duva denied experiencing memory loss
or changes in her mental status. (R. 299—300). Further, Dr. Sheehy noted that
it was unclear whether Ms. Duva’s headaches were actually migraines, and,
even if they did occur, there was no evidence to demonstrate how frequent or
severe they were. (R. 56).
      As to the alleged trigger finger, there was no evidence to suggest that the
trigger finger caused more than minimal limitation on Ms. Duva’s ability to
perform basic work activities. Ms. Duva reported to her doctors that she must
pry open her right fourth digit when she wakes up in the morning, causing her
pain. (R. 279). Ms. Duva has failed to identify evidence that demonstrates that
her “trigger finger” limits her throughout the day or has any other limiting
effect. (P1. Br.; P1. Reply). Thus, the AM gave Ms. Duva’s alleged migraines and
trigger finger an appropriate level of consideration.
           2. Evidence in support of the RFC evaluation

      Ms. Duva argues that the AM erred in evaluating her RFC. First, she
argues, the AM failed to consider Ms. Duva’s severe and non-severe
impairments and subjective complaints. (P1. Br. pp. 17—18). Second, she


                                            9
argues, the AU failed to consider all of Ms. Duva’s nonexertional impairments.
(Id. pp. 18—19). An RFC need reflect only the claimant’s “credibly established
limitations”; the AU is not required to accept all claimed limitations for
purposes of assessing the claimant’s RFC. Rutherford u. Bamhart, 399 F. 3d
546, 554 (3d Cir. 2005).
      First, I consider whether the AU failed to consider all of Ms. Duva’s
impairments and complaints. Ms. Duva asserts that she had blurred vision,
lack of depth perception, difficulties with hand-eye coordination, difficulty
grasping, and lack of balance, which would cause her trouble carrying,
standing, and walking. (P1. Br. 17 (citing to no evidence)). She argues that those
alleged “impairments, plus her subjective complaints, limited her ability to
perform any physical work greater than light work.” (Id. 17—18).
      Here, the RFC reflected each of Ms. Duva’s credibly established
limitations. Certainly, the AU took each of Ms. Duva’s alleged ailments into
consideration, (R. 15 (listing the impairments and activities Ms. Duva testified
to in the hearing)). For reasons further discussed infra each alleged ailment
was not given full weight. Further, the AU considered Ms. Duva’s full medical
history, including treatment notes and opinion evidence. (Id. 15—16). Upon
consideration of that record, the AU determined that through treatment and
over time, several of Ms. Duva’s claimed ailments had subsided. (Id. 15). For
example, through steroid drops and antiviral medication, Ms. Duva’s visual
impairments improved. (Id.). Furthermore, the AU noted that, although Ms.
Duva complained of light sensitivity, blurry vision, and headaches, her
previous treating physician, Dr. D’Amato noted no such complaints in Ms.
Duva’s charts. (Id.). The AU also noted that the opinion evidence supported his
RFC finding. State agency consultant Dr. Spitz opined that Ms. Duva has no
exertional limits based on her medical records submitted by October 1, 2O14.



S      Ms. Duva asserts that Dr. Spitz’s opinion should not be given significant weight
because he was a non-treating physician and opined before the reports of Drs. Langer,
Nissirios, Higgins, and D’Amato were submitted. (DE 35 p. 5). Nevertheless, the AU
                                              10
(R. 15). Further, on October 23, 2015, Dr. Sheehy opined that Ms. Duva had no
medically determinable impairment related to migraines. (Id.). In January
2015, Drs. McLaron and Britman both concurred with Drs. Spitz and Sheehy.
(Id.).
         Next, I consider whether Ms. Duva’s alleged nonexertional limitations
would prevent her from working full days of light work. (P1. Br. 18—19). The AU
foundthat Ms. Duva’s nonexertional limits are exposure to unexpected heights
or hazardous moving mechanical parts, operating a motor vehicle, and work
requiring good depth perception. (R. 14). Plaintiff argues that the AU should
have considered the alleged limitations in Ms. Duva’s left eye, the limitations in
her right eye, headaches, all discussed supra, and other allegedly related
issues. (P1. Br. 18). However, Ms. Duva’s own function report supports the
conclusion that she can perform light work within the confines of the RFC. Ms.
Duva stated that she performs household chores such as ironing, washing
dishes, making her bed, doing laundry, shopping, going to the bank, sweeping,
washing floors, and cleaning her bathroom. (R. 170). During daylight hours,
she may drive a car, and she travels independently. (Id. 17 1—72). She cooks two
meals a day at least, and, while she may have trouble with some objects, she
can chop, peel, and dice. (Id. 170).
            3. Whether the AU        properly evaluated the medical opinion
               evidence

         Ms. Duva argues that the AU erred by not giving due consideration to
the opinions of her treating physicians. (P1. Br. 19—20).
         Under 20 C.F.R.   §   4 16.927(c), AIJs are required to weigh and evaluate
“every medical opinion.” Medical opinions are defined as “statements from
acceptable medical sources that reflect judgments about the nature and


did not rely solely on Dr. Spitz testimony, (R. 15), and Drs. McLaron and Britman later
concurred with Dr. Spitz’s opinion. (Id.).
6       At any rate, the AM only identified light work jobs at Steps Four and Five. (see
VE Testimony, R. 45—47 (listing cafeteria attendant, label machine operator, and sorter
all as light work)).

                                                11
severity of your impairment(s), including your symptoms, diagnosis and
prognosis, what you can still do despite impairment(s), and your physical or
mental restrictions.” 20 C.F.R.   § 416.927(a) (2). Accordingly, any diagnoses,
prognoses, and statements about the severity and nature of impairments
constitute medical opinions.
      20 C.F.R.   § 404.1502 lists the “acceptable medical sources” that can
provide evidence to establish an impairment. ‘Treating source means [an!
acceptable medical source who provides [the claimant] with medical treatment
or evaluation and who has, or has had, an ongoing treatment relationship with
[the claimant].” 20 C.F.R.   § 416.927(a)(2) (alterations added). Controlling weight
can be given to “a treating source’s medical opinion on the issue(s) of the
nature and severity” of the claimant’s impairments if the medical opinion is
“well supported by medically acceptable clinical and laboratory diagnostic
techniques and is not inconsistent with the other substantial evidence in [the]
record.” 20 C.F.R.   § 416.927(c)(2).
      “[A] reviewing court should not re-weigh the medical opinions of record
but should consider only whether the AW’s weighing of such opinions was
supported by substantial evidence.” Hutton a Comm’r of Soc. Sec. Admin., 131
F. App’x 877, 880 (3d Cir. 2005) (citing Monsour Med. Ctr. a Heckler, 806 F.3d
1185, 1190 (3d Cir. 1986)). “The AW—not treating or examining physicians or
State agency consultants—must make the ultimate disability and RFC
determinations.” Chandler a Comm’r of Soc. Sec., 667 F.3d 356, 361 (3d Cir.
2011) (citing 20 C.F.R.   § 404.1527(e)(1), 404.1546(c)).
      When an AW totally rejects a medical opinion, he or she is required to
point to “contradictory medical evidence.” Cunningham v. Comm’r of Soc. Sec.,
507 Fed. App’x 111, 118 (3d Cir. 2012). Where, as here, the AW is discounting,
rather than rejecting, opinion evidence, he or she must “consider all the
evidence and give some reason for discounting the evidence.” Plummer a Apfel,
186 F.3d 422, 429 (3d Cir. 1999) (emphasis added).




                                             12
      Ms. Duva asserts that the AW “gave limited weight to treating sources
Drs. D’Amato, Langer, Nissirios, Higgins, Mullengada, and Leggiero.” (Id. 19).
However, only Dr. Nissirios gave a medical opinion, but the other doctors did
not. (See R. 232—34, 244, 246, 248, 250, 279 (making merely treatment notes
and note opinions on Ms. Duva’s limitations). As an example, Dr. D’Amato did
diagnose Ms. Duva with right eye disciform keratitis, but did not specify how
the condition would limit her, particularly in a work setting. (R. 232—34). Thus,
I focus on the opinion of Dr. Nissirios and consider whether the AU     improperly
limited the weight of the doctor’s opinion.
      Here, while the AU did limit some of Dr. Nissirios’s comments, he proper
explained his reasons for doing so. Dr. Nissirios7 reported that the claimant
had several exertional and mental limitations. Ms. Duvas, he reported, can
      [r]arely perform activities involving depth perception or field of
      vision, can occasionally perform work activities involving color
      vision; and can frequently perform work activities involving a near
      and far acuity and accommodation.      has difficulty walking up and
                                              .   .



      down the stairs and cannot work with small objects. Dr. [Nissirios]
      further noted that the claimant’s symptoms are severe enough to
      interfere with attention and concentration occasionally during the
      workday.

(R. 15—16). However, upon review, the AU found:
      While this opinion is not support[ed] by any treatment records of Dr.
      [Nissirios], it
                    was  considered and is given some weight in that it is
      consistent with the medical evidence of record as a whole and
      claimant’s subjective complaints with regard to her visual abilities.
      However, Dr. [Nissirios]’s comments regarding the claimant’s
      exertional and mental limitations are contrary to the medical
      evidence of record and are given no weight.

(R. 16). For example, Dr. Nissirios wrote that Plaintiff could frequently lift and
carry up to 10 pounds, occasionally lift and carry up to 50 pounds, and
occasionally stoop and crouch (R. 264). However, in the space provided to
explain the limitations, Dr. Nissirios only stated that Plaintiff had limited stereo



7     The AU mistakenly referred to Dr. Nissirios as Dr. Willizo.

                                              13
vision (R. 264). Dr. Nissirios also claimed that Ms. Duva’s symptoms would
occasionally interfere with her ability to maintain attention and concentration
needed to perform simple work tasks (R. 265). However, Dr. Nissirios provided
no explanation for the finding despite being given space to do so (R. 265).8
Further, not only did the medical record contradict some of Dr. Nissirios’s
opinion, but so did Ms. Duva’s own statements about her day-to-day activities
around the house. (R. 170—72) (describing daily activities that demonstrate
independence, the ability to handle small objects, and adequate hand-eye
coordination to perform many tasks). Thus, the AU had adequate reason to
discount Dr. Nissirios’s opinion, and I find no reason to question the AU’s
ultimate RFC decision.
      I further note that Drs. D’Amato, Langer, Higgins, Mullengada, and
Leggiero did not provide medical opinions. (1?. 15—16). In addition, Ms. Duva
does not specify any opinion or report that the AU allegedly ignored or should
have given more weight. (Id. 19—20).
      As recognized above, it is not the job of this Court to “re-weigh the
medical opinions of record.” Hutton, 131 F. App’x at 880. This Court’s focus is
on whether the AU’s weighing of “such opinions was supported by substantial
evidence.” Id. Based on the evidence in the record and the AU’s stated
reasons, the Court finds that the ALl’s determination of how much weight to
give the medical opinions was supported by substantial evidence in the record.9


S      As an added example, The AU found that the medical records demonstrated
that Ms. Duva could work with any size object and had visual field necessary to avoid
ordinary hazards in the workplace. (R. 15). Further, the AU found that treatment
notes indicated that Ms. Duva could see colors. (Id.). However, Dr. Nissirios,
contradicting the evidence in the record, opined that Ms. Duva could not work with
small objects and can only occasionally perform activities involving color vision. (R.
 16).
       An ALl is not required to adopt a specific medical opinion in her determination.
“The AU—not treating or examining physicians or State agency consultants—must
make the ultimate disability and RFC determinations.” Chandler u. Comm’r of Soc.
Sec., 667 F.3d 356, 361 (3d Cir. 2011); See Brown u. Astrue, 649 F.3d 193, 196 n.2
(3d Cir. 2011) (“The law is clear
                                ...that the opinion of a treating physician does not
bind the AU on the issue of functional capacity.”). The AU makes her RFC
determination based on evidence in the medical record. In this case, the AU
                                              14
         4. The AhJ’s evaluation of Ms. Duva’s subjective complaints

      Ms. Duva argues that the AW did not properly take into account Ms.
Duva’s subjective complaints.’0
      It is true that the AW must consider all relevant evidence, including
subjective complaints, in determining the RFC. Faignoli v. Massanari, 247 F.3d
34, 41 (3d Cir. 2001) (citing 20 C.F.R.   § 404.1545(a) ). However, the claimant
retains the burden of supporting his or her alleged RFC limitations. Bowen u.
Yuckert, 482 U.S. 137, 146 (1987); see also 20 C.F.R.      § 404.1545(a) (“In
general, you [the plaintiffl are responsible for providing the evidence we will use
to make a finding about your residual functional capacity.”). Furthermore, an
AW may reject, or only partially credit, subjective complaints if they are not
credible in light of the other evidence of record. SChaUCIeCIC v. Comm’r of Soc.
Sec., 181 F.3d 429, 433 (3d Cir. 1999). Nonetheless, the AW’s credibility
determination “must contain specific reasons for the finding of credibility,
supported by the evidence in the case record.” See 20 C.F.R.       § 404.1529(b),
416.929(b).
      Here, the AW specifically stated why Ms. Duva’s subjective complaints
were not entirely supported by the record. (R. 16). First, the AW noted that Ms.
Duva has reported daily activities that are not limited to the extent one would
expect given her claimed limitations. (R. 16). As discussed supra, Ms. Duva
performs a litany of household tasks indicating that she is able to perform light
work. Further, the AW noted that Ms. Duva has only received routine and
conservative medical treatment. Medical evidence of record contained little in
the way of recent treatment records supporting her allegations. (Id.). (I also
note that most of Ms. Duva’s treatment records are for conditions, such as


discussed several medical opinions and incorporated them into her RFC
determination, (R. 14—16), which is what is required under the statute.
10    In this section, Ms. Duva also argues that the AW did not properly take into
account the opinion of Dr. Nissirios. As discussed supra, the Court properly limited
the weight he was willing to give some portions of Dr. Nissirios’s opinion.


                                              15
urinary tract infections, which are unrelated to her allegedly disabling
conditions.) (R. 301, 311—41). For all of those reasons, the AU properly found
Ms. Duva’s subjective complaints only partially persuasive.
         5. Whether Ms. Duva may perform past relevant work

       Ms. Duva argues that the AU erred at Step Pour by finding that she
could return to her past relevant work as a sales attendant, DOT code
209.677-0 10, as actually or generally performed. (P1. Br. 22—24). In fact, as Ms.
Duva argues, her previous job at Dollar and Party World was dual: she was
both a sales attendant and a cashier. (P1. Br. 22    —   24; see also R. 222). Here, I
accept that, as the VE stated and the AW determined, Ms. Duva could not
return to ajob as a cashier. (R. 17, 45). Thus, it is evident from the record that
Ms. Duva could not return to her dual job at Dollar and Party World because it
encompassed the role of cashier. (See POMS DI 25005.020 (finding a claimant
is capable of performing past relevant work that was a composite job only when
the claimant could perform all parts of the composite job); see also Levyash v.
Colvin, 2018 WL 1559769, at *11 (D.N.J. Mar. 30, 2018) (“To establish that a
claimant maintains the RFC to perform past relevant work in a composite job,
the evidence must establish that the plaintiff can perform each job within a
composite job.”) (emphasis added) (internal citations omitted).
       All of that being said, I find the AU’s error to be harmless. “Ordinary
harmless error   review,   in   which the appellant bears the burden to demonstrate
harm, is applicable to administrative appeals.” Id.; see Shinseki v. Sanders, 556
U.S. 396, 409 (2009). As discussed infra, the AU did not stop there, but went
on to conduct a Step Five analysis and found that Ms. Duva could perform
three other light jobs, none of which involved the duties of a cashier. (R. 17—
18).
          6. Whether the AU incorrectly determined that Ms. Duva could
             perform jobs in the national economy at Step Five

       The AU determined that Ms. Duva could perform the jobs of cafeteria
attendant, label machine operator, and sorter. (R. 17—18). Ms. Duva argues


                                               16
that the AW committed reversible error by failing to apply the Grid rules for
light or sedentary work and by failing to account for her alleged disabilities. (P1.
Br. 25—26). Throughout this argument, Ms. Duva asserts that the AW
improperly found that she could return to all ranges of exertional work. (P1. Br.
25). But, as discussed supra, the AW’s decision that Ms. Duva could return to
all ranges of exertional work is supported by the record. Ms. Duva’s only
credibly established limitations were nonexertional.
      At Step Five, the Commissioner bears the burden of showing that the
claimant can perform work which exists in the national economy, in light of his
age, education, work experience, and RFC. 20 C.F.R. § 404.l520(a)(4)(v). That
analysis may depend on whether the claimant has only exertional limitations,
or has nonexertional limitations. Exertional limitations are impairment-caused
limitations that affect a claimant’s ability to meet the strength demands of a
job: sitting, standing, walking, lifting, carrying, pushing, and pulling. See 20
C.F.R. § 404.1569a(b); SSR 96-Yp. Nonexertional limitations are impairment-
caused limitations that affect a claimant’s ability to meet the other demands of
a job, including mental capabilities; vision and hearing; postural functions
such as climbing, balancing, stooping, kneeling, crouching, crawling, reaching,
handling, fingering, and feeling; and environmental restrictions. See 20 C.F.R.
§ 404.1 569a(c)( l)(i-vi); SSR 96-9p.
      Where a claimant has only exertional limitations, the Commissioner may
use the Medical-Vocational Rules to determine whether such work exists. The
Medical-Vocational Rules set forth tables, or grids, with various combinations
of age, education, work experience and RFC, and direct a finding of disabled or
not disabled for each combination. See 20 C.F.R. Part 404, Subpt. P, App. 2.
An AW “may rely on these grids to establish that jobs exist in the national
economy that a person with the claimant’s exertional limitations could
perform.” Sykes v. Apfel, 228 F.3d 259, 263 (3d Cir. 2000).
      Where, however, the claimant has nonexertional limitations, the grids
provide only a framework, and the AW must consider additional evidence to


                                             17
determine whether there are jobs in the national economy that someone with
the claimants combination of impairments could perform. Id. at 270; see also
Allen u. Barnhart, 417 F.3d 396, 404 (3d Cir. 2005). That analysis of
nonexertionaJ impairments may include consultation of Social Security
Rulings, which may serve as the additional evidence required under Sykes u.
Apfel. Such SSRs, if directly applicable, may substitute for the testimony of a
vocational expert. See Allen, 417 P.3d at 406 (“While, surely, the Agency can
use its rules as a substitute for individualized determination, nonetheless,
there must be a ‘fit’ between the facts of a given case, namely, the specific
nonexertional impairments, and the way in which the Rule dictates that such
nonexertional limitations impact the base.”). But “it must be crystal-clear that
the SSR is probative as to the way in which the nonexertional limitations
impact the ability to work,” and the AlA must discuss this. Id., at 407.
      Considering Ms. Duva’s nonexertional limitations, I note that Social
Security Ruling 85-15 states the following:
      As a general rule, even if a persons visual impairment(s) were to
      eliminate all jobs that involve vet-v good vision (such as working
      with small objects or reading small print), as long as he or she
      retains sufficient visual acuity to be able to handle and work with
      rather large objects (and has the visual fields to avoid ordinary
      hazards in a workplace), there would be a substantial number of
      jobs remaining across all exertional levels.

Titles II & XVI: Capability to Do Other Work-The Medical-Vocational Rules As A
Framework for Evaluating Solely Nonexertional Impairments, SSR 85-15
(S.S.A. 1985). That SSR, in any event, was supplemented here by the input of
the vocational expert, Mr. Mancuso.
      Because as to nonexertional limitations the Grid provides not a mandate
but only a framework, it does not undermine the AlA’s decision here. See
Sykes, 228 F.3d at 270. The AlA assigned Ms. Duva an RFC for the full range
of exertional work, a finding which, as discussed supra, Ms. Duva has not met
her burden to reverse. Further, the AU determined that Ms. Duva could avoid
ordinary hazards in the workplace and could perform tasks requiring

                                            18
occasional near and far acuity. (R. 14). Dr. Spitz’s opinion supports the
conclusion that Ms. Duva has the visual ability to work with any sized objects.
(R. 58). In addition, Dr. Nissirios, who submitted a medical opinion, found that
Ms. Duva could work with large objects. (R. 264). An RFC for all exertional
levels subsumes light work. 20 C.F.R.   § 404, Subpt. P, App. 2, § 204.00. (heavy
work, meaning work at any exertional level, “includes the functional capability
for work at the lesser functional levels as well”). Ms. Duva could certainly
perform the light work required by the jobs of cafeteria attendant, label
machine operator, and sorter. (See VE Testimony, R. 45—47 (listing cashier,
sales attendant, cafeteria attendant, label machine operator, and sorter all as
light work)). Considering Ms. Duva’s nonexertional limitations and the opinion
of the vocational expert (seeR. 17-18, 47), the AU determined that a person
with Ms. Duva’s RFC and vocational profile could perform the job of cafeteria
attendant, label machine operator, and sorter. (R. 17—18). The AU’s
determination that Ms. Duva could perform the jobs identified by the VE is
supported by substantial evidence.

      III.   CONCLUSION
      For the foregoing reasons, Ms. Duva has failed to demonstrate that the
AU’s decision was not supported by substantial evidence. Under the applicable
standard of review, that is sufficient to require that I uphold the AU’s denial of
Ms. Duva’s claims. The AU’s decision is thus AFFIRMED.
      An appropriate order accompanies this opinion.


Dated: June 27, 2019




                                                   KEVIN MCNULTY
                                                   United States District Ju




                                           19
